UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q SQuarterly Report Under Section 13 or 15(d) of the Securities Exchange Act of 1934 for the quarterly period ended September 30, 2011 £Transition Report Under Section 13 or 15(d) of the Securities Exchange Act of 1934 for the transition period from to . Commission File Number: 000-27239 TAPIMMUNE INC. (Name of registrant in its charter) NEVADA 88-0277072 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2815 Eastlake Avenue East, Suite 300 Seattle, Washington (Address of principal executive offices) (Zip Code) (206) 336-5560 (Issuer's telephone number) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesSNo£ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, non-accelerated filer or a smaller reporting company. See definition of “accelerated filer”, “large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (check one): £Large accelerated filer£Accelerated filer £Non-accelerated filer (Do not checkSSmaller reporting company if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes£NoS As of November 1, 2011, the Company had 47,360,721 shares of common stock issued and outstanding. PART I – FINANCIAL INFORMATION Item 1.Financial Statements Description Page Consolidated Balance Sheets as of September 30, 2011 (Unaudited) and December 31, 2010 3 Consolidated Statements of Operations for the Three and Nine Months Ended September 30, 2011 and 2010, and for the Period from July 27, 1999 (Date of Inception) to September 30, 2011 (Unaudited) 4 Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2011 and 2010, and for the Period from July 27, 1999 (Date of Inception) to September 30, 2011 (Unaudited) 5 Notes to the Consolidated Financial Statements (Unaudited) 6 2 TAPIMMUNE INC. (A Development Stage Company) CONSOLIDATED BALANCE SHEETS September 30, December 31, (Unaudited) ASSETS Current Assets Cash $ $ Due from government agency Prepaid expenses and deposits Deferred financing costs (Note 5) $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT Current Liabilities Accounts payable and accrued liabilities (Note 10) $ $ Research agreement obligations (Note 3) Derivative liability – conversion option (Note 4) - Derivative liability – warrants (Note 4) Convertible notes payable (Note 5) - Loans payable (Note 6) Promissory note (Note 7) - Due to related parties (Note 8) Convertible notes payable (Note 5) - Stockholders’ Deficit Capital stock (Note 9) Common stock, $0.001 par value, 150,000,000 shares authorized 47,360,721 shares issued and outstanding (December 31, 2010 – 40,256,027) Additional paid-in capital Shares and warrants to be issued (Note 9) Deferred compensation (Note 10) ) - Deficit accumulated during the development stage ) ) Accumulated other comprehensive loss ) $ $ Restatement (Note 1A) Commitments and Contingencies (Notes 3 and 11) The accompanying notes are an integral part of these consolidated financial statements. 3 TAPIMMUNE INC. (A Development Stage Company) CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Three Months Ended September 30, Nine Months Ended September 30, July 27, 1999 (inception) to September 30, Expenses Consulting fees $ Consulting fees – stock-based (Note 9) Depreciation - General and administrative Interest and finance charges (Note 4) Management fees (Note 8) Management fees – stock-based (Notes 8 and 9) Professional fees Research and development (Note 8) Research and development – stock-based - Net Loss Before Other Items ) Other Items Foreign exchange (loss) gain ) ) ) Changes in fair value of derivativeliabilities (Note 4) ) Loss on debt financing - - - ) ) Gain (loss) on settlement of debt (Note 9) - ) ) Gain on extinguishment of derivativeliabilities -warrants (Note 5) - - - Interest income - Loss on disposal of assets - ) Net Loss for the Period ) Basic and Diluted Net Loss per Share $ ) $ ) $ ) $ ) Weighted Average Number of Common Shares Outstanding The accompanying notes are an integral part of these consolidated financial statements. 4 TAPIMMUNE INC. (A Development Stage Company) CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Nine Months Ended September 30, Nine Months Ended September 30, July 27, 1999 (inception) to September 30, Cash Flows from Operating Activities Net loss $ ) $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation - - Non-cash loss on debt financing - Changes in fair value of derivative liabilities ) ) (Gain) loss on settlement of debt ) Gain on extinguishment of derivative liabilities -warrants ) - ) Loss on disposal of assets - - Non-cash interest and financing charges Stock-based compensation Changes in operating assets and liabilities: Due from government agency - ) ) Prepaid expenses and receivables - ) ) Accounts payable and accrued liabilities Net Cash Used in Operating Activities ) ) ) Cash Flows from Investing Activities Purchase of furniture and equipment - - ) Cash acquired on reverse acquisition - - Net Cash Provided by Investing Activities - - Cash Flows from Financing Activities Issuance of common stock, net - Deferred financing costs ) Research agreement obligations - Convertible notes Proceeds from loans payable - - Notes and loans payable - - Advances from (repayments to) related parties ) Net Cash Provided by Financing Activities Net (Decrease) Increase in Cash Cash, Beginning of Period - Cash, End of Period $ $ $ Supplemental cash flow information and non-cash investing and financing activities: (refer to Note 10) The accompanying notes are an integral part of these consolidated financial statements. 5 TAPIMMUNE INC. (A Development Stage Company) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2011 (UNAUDITED) NOTE 1A:RESTATEMENT OF CONSOLIDATED FINANCIAL STATEMENTS Restatement relating to accounting for debt settlement transactions in fiscal year ended December 2009 We had restated our consolidated financial statements as of and for the fiscal year ended December 31, 2009 related to the Company’s accounting for the debt settlement transactions. We had accounted for the equity issuance in settlement of $3,181,206 of debt by estimating the fair value from third party debt assignments instead of the quoted market value of the stock. Additionally, in connection with the debt settlement, the Company issued 2,000,000 shares pursuant to a consulting services agreement using a block discount from the quoted value of the stock. Following discussions with the SEC in connection with comments issued by the staff of the SEC, the Company determined that its accounting for debt settlement transactions should be reviewed. As a result, we reviewed GAAP guidance, which states that ‘a quoted market price in an active market is the best evidence of fair value and should be used as the basis for the measurement, if available’. Based on this guidance we concluded that the difference of $13,137,038 between the fair value recognized using the quoted market price and the debt settled amounts should be recognized as loss on debt settlement. We had previously restated the Company’s consolidated financial statements as of and for the fiscal year ended December 31, 2009 in the Form 10-K for the fiscal year ended December 31, 2010 relating to the Company’s accounting for the debt settlement with related parties. The components of certain debt settlements that occurred in 2009 with related parties were originally accounted for as a gain on settlement of debt. We had determined that the accounting for the related party debt settlements was not in accordance with Financial Accounting Standards Board (“FASB”) – Accounting Standards Codification (“ASC”) 470-50-40-2, which states that ‘extinguished transactions between related entities may be in essence capital transactions.’ Based on this guidance, we had concluded that the gain from settlement with related parties in the amount of $766,769 would more appropriately be recognized as additional paid-in capital. Following discussions with the SEC in connection with comments issued by the staff of the SEC, the Company determined that its accounting for debt settlement transactions with related parties should be reviewed. As a result of the current restatement, based on GAAP guidance and management’s interpretation, we have accounted for the debt settlement transactions with related parties as loss on debt settlement and reversed the $766,769 amount which was recognized as additional paid-in capital. The adjustment amount of $13,137,038 comprises the fair value of the debt settlement less the book value of the debt less the $766,769 that was reversed in the previous 10-K filed on April 18, 2011. The impact of the restatement on the consolidated balance sheet as of and for the year ended December 31, 2010 is shown in the following table: As reported in December 31, 2010 10-K filed on April 18, 2011 Adjustment As restated Balance sheet data — December 31, 2010 Additional paid-in capital $ $ $ Deficit accumulated during the development stage ) ) ) Total stockholders’ equity $ ) $ — $ ) 6 NOTE 1:NATURE OF OPERATIONS TapImmune Inc. (the “Company”), a Nevada corporation incorporated in 1992, is a development stage company which was formed for the purpose of building a biotechnology business specializing in the discovery and development of immunotherapeutics aimed at the treatment of cancer, and therapies for infectious diseases, autoimmune disorders and transplant tissue rejection. Since inception, the Company and its collaborators have been parties to various Research Agreements (“CRA”) appointing such collaborators to carry out development of the licensed technology and providing TapImmune the option to acquire the rights to commercialize any additional technologies developed within the CRA. The lead product candidate, now wholly owned and with no ongoing license or royalty, resulting from these license agreements is an immunotherapy vaccine, on which the Company has been completing pre-clinical work in anticipation of clinical trials. Specifically, the Company has obtained and expanded on three U.S. and international patents, tested various viral vectors, licensed a viral vector and is working towards production of a clinical grade vaccine. The Company plans to continue development of the lead product vaccine through to clinical trials in both oncology and infectious diseases alone or in partnership with other vaccine developers. These consolidated financial statements have been prepared on the basis of a going concern which contemplates the realization of assets and the satisfaction of liabilities in the normal course of business. As at September 30, 2011, the Company had a working capital deficit of $1,644,102 and has incurred significant losses since inception. Further losses are anticipated in the development stage raising substantial doubt as to the Company’s ability to continue as a going concern. The ability of the Company to continue as a going concern is dependent on raising additional capital to fund ongoing research and development, maintenance and protection of patents, accommodation from certain debt obligations and ultimately on generating future profitable operations. Planned expenditures relating to future clinical trials of the Company’s immunotherapy vaccine will require significant additional funding. The Company is dependent on future financings to fund ongoing research and development as well as working capital requirements. The Company’s future capital requirements will depend on many factors including the rate and extent of scientific progress in its research and development programs, the timing, cost and scope involved in clinical trials, obtaining regulatory approvals, pursuing further patent protections and the timing and costs of commercialization activities. Management is addressing going concern remediation through seeking new sources of capital, restructuring and retiring debt through conversion to equity and debt settlement arrangements with creditors, cost reduction programs and seeking possible joint venture participation. Management’s plans are intended to return the Company to financial stability and improve continuing operations. The Company is continuing initiatives to raise capital through private placements, related party loans and other institutional sources to meet immediate working capital requirements. The Company was able to substantially complete ongoing restructuring plans in the second half of 2009. Additional funding and equity for debt settlements have retired notes payable and certain other debt obligations were satisfied. In 2010 and 2011 additional funding was raised through equity and debt placements and continuing restructuring of debt and equity instruments. Additional capital is required currently to expand programs including pre-clinical work and to establish future manufacturing contracts necessary for clinical trials for the lead Transporters of Antigen Processing (TAP) vaccine and infectious disease adjuvant technology. Strategic partnerships will be needed to continue the product development portfolio and fund development costs. These measures, if successful, may contribute to reduce the risk of going concern uncertainties for the Company over the next twelve months. There is no certainty that the Company will be able to raise sufficient funding to satisfy current debt obligations or to continue development of products to marketability. NOTE 2:UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS FOR AN INTERIM PERIOD Basis of Presentation In the opinion of management, the accompanying balance sheets and related interim statements of operations and cash flows include all adjustments, consisting only of normal recurring items, necessary for their fair presentation in conformity with accounting principles generally accepted in the United States of America (“U.S. GAAP”). Preparing financial statements requires management to make estimates and assumptions that affect the reported amounts of assets, liabilities, and expenses. Examples include: valuation of the derivative liabilities and stock-based compensation. Actual results and outcomes may differ from management’s estimates and assumptions. 7 Interim results are not necessarily indicative of results for a full year. The information included in this quarterly report on Form 10-Q should be read in conjunction with information included in the Company’s annual report on Form 10-K/A filed on October 14, 2011, with the U.S. Securities and Exchange Commission. NOTE 3:RESEARCH AGREEMENTS Crucell Holland B.V. (“Crucell”) – Research License and Option Agreement Effective August 7, 2003, Crucell and the Company’s wholly owned subsidiary entered into a five-year research license and option agreement whereby Crucell granted to GPI a non-exclusive worldwide license for the research use of its adenovirus technology. The Company was required to make certain payments over the five-year term totaling Euro €450,000 (approximately $510,100). At December 31, 2008, $243,598 (€172,801) was owing to Crucell under this agreement. During the year ended December 31, 2010, management negotiated a settlement of the outstanding balance requiring a €17,000 cash payment (paid) and the issuance of 265,000 shares of the Company’s common stock. In addition, retroactively effective August 7, 2008, the Company negotiated an amended license agreement for the use of Crucell’s adenovirus technology. The Company is required to make annual license payments on the anniversary of the effective date for the three year term equal to €75,000 per annum. As at September 30, 2011, the Company had accrued $220,968 (€162,500) under the amended agreement. The Company is currently delinquent on making its first annual license payment under the amended license agreement. Crucell has the right to cancel the agreement however, to date, the Company has not received a notice terminating the license agreement. Management plans to negotiate an amended payment structure with Crucell that, if successful, would allow the Company to maintain the license agreement in good standing. However, there is no certainty that the license agreement will be maintained or that management will successfully negotiate new terms. NOTE 4:DERIVATIVE LIABILITIES AND FAIR VALUE The Company has evaluated the application of ASC 815 Derivatives and Hedging (formerly SFAS No. 133) and ASC 815-40 Contracts in an Entity’s Own Equity to the issued and outstanding warrants to purchase common stock that were issued with the May 2010 secured convertible notes and those issued as finders’ fees. Based on the guidance in ASC 815 and ASC 815-40-25, the Company concluded these instruments were required to be accounted for as derivatives due to a ratchet down protection feature available on the exercise price. Under ASC 815-40-25, the Company records the fair value of these derivatives on its balance sheet at fair value with changes in the values reflected in the statements of operations as “Changes in fair value of derivative liabilities”. These derivative instruments are disclosed on the balance sheet under ‘Derivative liabilities – warrants’. Level 3 Valuation Techniques Financial liabilities are considered as Level 3 when their fair values are determined using pricing models, discounted cash flow methodologies or similar techniques and at least one significant model assumption or input is unobservable. Level 3 financial liabilities consist of the notes and warrants for which there is no current market for these securities such that the determination of fair value requires significant judgment or estimation. Determining the fair value of the derivative liability of warrants and conversion options, given the Company’s stage of development and financial position, is highly subjective and identifying appropriate measurement criteria and models is subject to uncertainty. There are several generally accepted pricing models for warrants and options and derivative provisions. The Company has chosen to value the conversion option on the notes and the warrants, both of which contain ratchet down provisions using the Binomial option pricing model under the following assumptions: December 31, 2010 September 30, 2011 Expected Life (Years) Risk free Rate Dividend yield Volatility Expected Life (Years) Risk free Rate Dividend yield Volatility Series A Warrants % Series B Warrants % % % - Series C Warrants - Conversion Option % % % - 8 The Series C Warrants were contingently exercisable following the exercise of the Series B Warrants. The Series B and Series C Warrants expired on May 19, 2011. The foregoing assumptions are reviewed quarterly and are subject to change based primarily on management’s assessment of the probability of the events described occurring. Accordingly, changes to these assessments could materially affect the valuations. Financial Assets and Liabilities Measured at Fair Value on a Recurring Basis Financial assets and liabilities measured at fair value on a recurring basis are summarized below and disclosed on the balance sheet under Derivative liability – warrants and Derivative liability – conversion option: As of September 30, 2011 Fair Value Measurements Carrying Value Level 1 Level 2 Level 3 Total Derivative liability - warrants $ - - $ $ Derivative liability – conversion option - Total $ - - $ $ As of December 31, 2010 Fair Value Measurements Carrying Value Level 1 Level 2 Level 3 Total Derivative liability - warrants $ - - $ $ Derivative liability – conversion option - - Total $ - - $ $ The table below provides a summary of the changes in fair value, including net transfers, in and/or out, of financial assets and liabilities measured at fair value on a recurring basis using significant unobservable inputs (Level 3) during the nine months ended September 30, 2011: Fair Value Measurements Using Level 3 Inputs Derivative liability - warrants Derivative liability – conversion option Total Beginning balance as of date of issuance, May 24, 2010 $ $ $ Total unrealized gains or losses included in net loss ) ) ) Transfers in and/or out of Level 3 - - - Balance as of December 31, 2010 Total unrealized gains or (losses) included in net loss ) Debt settlement ) ) ) Transfers in and/or out of Level 3 - - - Ending balance at September 30, 2011 $ $
